DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on February 18, 2021:
Claims 1, 3, 5-14 and 16-22 are pending;
The 112 and prior art rejections set forth in the previous Office Action are withdrawn in light of the amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Colleen N. Shovlin on February 22, 2021.
The application has been amended as follows: 
a.  In claim 5, at lines 1-2, “a non-silicon fraction of the copper matrix comprises copper and up to about 50 at.%” has been amended to -- the copper matrix further comprises--;
b.  In claim 16, at lines 1-2, “a non-silicon fraction of the copper matrix comprises copper and up to about 50 at.%” has been amended to -- the copper matrix further comprises--;

Allowable Subject Matter
Claims 1, 3-14, 16-18 and 20-22 are allowed.  
The following is an examiner’s statement of reasons for allowance: the Examiner concurs with Applicants remarks filed February 18, 2021 with respect to the amended claims and cited prior art of record.  Neither Bito, Hirono, Sung nor the remaining prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious:
a.  the anode of at least claim 1 comprising silicon particles embedded within a copper matrix (the copper matrix comprises copper, silicon and at least one of gold, silver, beryllium or zinc), wherein the anode comprises 40-75at% total silicon, with the anode further comprising about 21-67at% silicon present as the embedded particles and the balance of the total silicon in the anode is present as one or more metal-silicon intermetallic phases in the copper matrix and wherein the one or more metal-silicon intermetallic phases in the copper matrix comprises gold, silver, beryllium or zinc.
b. battery cell of at least claim 11 comprising an anode, cathode and an electrolyte, wherein the anode comprises silicon particles embedded within a copper matrix (the copper matrix comprises copper, silicon and at least one of gold, silver, beryllium or zinc), wherein the anode comprises 40-75at% total silicon, with the anode further comprising about 21-67at% silicon present as the embedded particles and the balance of the total silicon in the anode is present as one or more metal-silicon intermetallic phases in the copper matrix and wherein the one or more metal-silicon intermetallic phases in the copper matrix comprises gold, silver, beryllium or zinc.
c.  the anode of at least claim 20 consisting of silicon particles embedded within a copper matrix (the copper matrix comprises copper, silicon and at least one of gold, silver, beryllium or zinc), wherein the anode comprises 60-70at% total silicon, about 47-61 at% of the total silicon present as the embedded silicon particles and the balance of the total silicon in the anode is present as one or more metal-silicon intermetallic phases in the copper matrix and wherein the one or more metal-silicon intermetallic phases in the copper matrix comprises gold, silver, beryllium or zinc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725